[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] March 16, 2010 VIA EDGARLINK Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Subj: SBL Variable Annuity Account III 1940 Act Registration Number:811-03166 1933 Act Registration Numbers:002-71599 CIK:0000352078 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity Account III, a unit investment trust registered under the Act, mailed to its contract owners the annual report for the underlying management investment company.This filing constitutes the filing of that report as required by Rule 30b2-1 under the Act. The following annual report, which was mailed to contract owners, was filed with the Commission via EDGAR on the date indicated below and is incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed Neuberger Berman Advisers Management Trust 0000736913 March 5, 2010 SBL Fund 0000217087 March 10, 2010 To the extent necessary, that filing is incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Second Vice President and Assistant General Counsel Security Benefit Life Insurance Company One
